DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 8, and 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thatte et al. (US 2012/0282591) in view of Melvin et al. (US (US 6,582,375), Sadri (US 5,338,662) and further in view of Steen et al. (US 2012/0183945).


a support for positioning and mounting thereon the excised heart;(See Thatte Fig. 26 wherein there is a support, i.e. chamber, for positioning and mounting thereon an excised heart.)

 a plurality of conduits for communication with a supply of a perfusate solution, a ventricle of the heart, an atrium of the heart, and the aorta of the heart, wherein the plurality’ conduits comprises
a first conduit infrastructure for conveying a first portion of the perfusate solution to the atrium;

a second conduit infrastructure for conveying a second portion of the perfusate solution to or from the aorta of the heart; a third conduit infrastructure for conveying a third portion of the perfusate solution from a pulmonary vein of the heart,  (See Thatte Fig. 26 wherein the are first, second, and third conduit infrastructures for conveying perfusion fluid to an atrium, to/from an aorta, and from a pulmonary vein of a heart.)

Thatte also discloses that the first, second, and third conduit infrastructures comprises pumps and flow sensors (See Thatte Fig. 26 wherein the conduit infrastructures have pumps and flow probes, i.e. flow sensors, but does not specifically disclose the third infrastructure comprising a pump and the first infrastructure comprising a flow sensor.

Melvin et al. discloses a device for perfusing a heart wherein an inflow tube, i.e. first conduit infrastructure, includes a flow meter, i.e. flow probe, in order to characterize flow of perfusate into a 

It would have been obvious to one of ordinary skill in the art at the time of filing to provide a flow meter on the first conduit infrastructure, i.e. inflow tube, of a heart perfusion device as described by Melvin et al. in the device of Thatte because doing so allows the accurate monitoring and control over the flow of perfusate into a heart as would be desirable in the device of Thatte and one would have a reasonable expectation of success in so doing.

Sadri discloses an organ, including heart, perfusion device wherein both upstream and downstream pumps are provided in order to flow perfusate to and from an organ.  (See Sadri Fig. 2 wherein upstream pump 21 is provided on a conduit 13, i.e. first conduit infrastructure, and a second pump 17 is provided on conduit 16, i.e. third conduit infrastructure.)

It would have been obvious to one of ordinary skill in the art at the time of invention to provide a pump on the downstream conduit, i.e. third conduit infrastructure, of an organ as described by Sadri in the device of modified Thatte because such a downstream pump allows the controlled removal and flow of perfusate from an organ so that it may be effectively recycled as would be desirable in the device of modified Thatte.

Modified Thatte discloses all the claim limitations as set forth above as well as the device wherein fluid flow within the conduits is controlled but does not specifically disclose utilizing clamps to restrict flows in the conduits.

Steen et al. discloses a device for perfusing an organ wherein conduits leading to and from the organ are resilient, i.e. they may be opened and closed, and comprises controllably adjustable clamps for clamping said resilient conduits to restrict flows of the perfusate through said resilient conduits. (See Steen Fig. 4 and  [0114]-[0119] wherein clamps 51,52, and 53, are provided on resilient conduits, i.e. the conduits may be squeezed closed and subsequently reopened and thus are resilient, leading to and flow an organ to control the flow of fluids within the conduits and through the organ.)

It would have been obvious to one of ordinary skill in the art at the time of invention to provide clamps on resilient conduits as described by Steen et al. in the device of modified Thatte because such clamps are known in the art to be provided in organ perfusion devices such as those described by modified Thatte and such clamps allow for the effective control of fluids flowing into and out of the organ such that perfusion may be controlled in an effective and varied manner. 

Furthermore in regards to providing a controller in electronic communication with the pumps and clamps it is noted that Steen discloses a computer, i.e. controller, is in electronic communication, i.e. in order to perform control the computer must be in electronic communication, with at least one of the controllablv adjustable clamps and at least one of the pumps, said controller configured to automatically control operation of said at least one of the controllablv adjustable clamps and said at least one of the pumps for regulating circulation of the perfusate through the organ. (See Steen Abstract Fig. 5 and [0122] wherein a computer 57, i.e. controller, controls perfusion by controlling the clamps and pumps via electronic communication therewith.)
It would have been obvious to one of ordinary skill in the art at the time of filling to provide a controller in electronic communication with the clamps and pumps in the device of modified Thatte 
Furthermore the act of providing a controller to automate function of the clamps and pumps requires merely automating a manual activity, i.e. control of clamps and pump, which would have been obvious to one of ordinary skill in the art at the time of filing because it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192 (CCPA 1958); In re Rundell, 9 USPQ 220 (CCPA 1931).

Regarding claim 7 modified Thatte discloses all the claim limitations as set forth above as well as the device wherein the controller comprises a microprocessor. (See Steen [0122] wherein the controller is a computer, i.e. it comprises a microprocessor.)

Regarding claim 8 modified Thatte discloses all the claim limitations as set forth above as well as the device wherein afterload and preload pressures are regulated but does not specifically disclose the use of a pressure sensor to detect and allow such regulation.

Melvin et al. discloses a heart perfusion device wherein inflow, i.e. preload, pressure and outflow, i.e. afterload, pressure is recorded utilizing pressure sensors connected to a control system to automatically and more precisely adjust pressures within the device. (See Melvin et al. Abstract Fig. 1. and Col. 11 Lines 30-43 wherein inflow, preload, and outflow, afterload, pressure sensors are provided to allow for control of pressures within the device.)




Regarding claim 10 modified Thatte discloses all the claim limitations as set forth above as well as the device comprising an oxygenator for controllably adjusting an oxygen content of the perfusate. (See Thatte Fig. 26 wherein there is an oxygenator which allows the controllable adjustment of oxygen content of the perfusate fluids being pumped to the heart.)

Regarding claim 11 modified Thatte discloses all the claim limitations as set forth above as well as the device comprising a reservoir of the perfusate solution for supplying the perfusate solution. (See Thatte Fig. 26 wherein there is a reservoir for containing fluids to be pumped into and out of the heart.)

Regarding claim 12 modified Thatte discloses all the claim limitations as set forth above as well as the device comprising an electrocardiographic device. (See Thatte Fig. 26 wherein there is an ECG/defibrillator, i.e. and electrocardiographic device.)

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thatte et al. (US 2012/0282591) in view of Melvin et al. (US (US 6,582,375), Sadri (US 5,338,662), and Steen et al. (US 2012/0183945) as applied to claims above, and further in view of Weiner (US 2005/0027237).



Weiner discloses controlling the flow of perfusion fluids through flexible conduits by utilizing a servo controller partial occlusion clamp. (See Weiner Abstract, Figs. 1-6 [003]-[0010] wherein a partial occlusion clamp 12, i.e. the clamp may partially close a flexible conduit and thus is a partial occlusion clamp, is controlled by a servomotor.)

It would have been obvious to one of ordinary skill in the art at the time of filling to provide partial occlusion servo-controlled clamps as described by Winer in the device of modified Thatte because such a clamping system provides simple and low cost control of flow in flexible conduits as would be desirable in the device of modified Thatte and one would have a reasonable expectation of success in utilizing such clamps in the device of modified Thatte.

Claims 4-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thatte et al. (US 2012/0282591) in view of Melvin et al. (US (US 6,582,375), Sadri (US 5,338,662), and Steen et al. (US 2012/0183945) as applied to claims above, and further in view of Erbel et al. (US 2001/0018569).	

Regarding claims 4-5Thatte et al. discloses all the claim limitations as set forth above but does not specifically disclose the pumps being a centrifugal pumps.

Erbel et al. discloses a device for pumping fluids through vessels and wherein such pumps may include numerous types of pumps including centrifugal pumps. (See Erbel Abstract and [0023] wherein a pump for pumping fluids through vessels and organs may be centrifugal pumps.)

It would have been obvious to utilize centrifugal pumps as described by Erbel as the pumps in the device of Thatte et al. because such pumps are known in the art to provide the pumping of fluids into and trough biological vessels and organs as is required by Thatte et al. and such a selection of such a specific type of pump would allow for the effective pumping of fluids through biological vessels as is required by Thatte et al.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thatte et al. (US 2012/0282591) in view of Melvin et al. (US (US 6,582,375), Sadri (US 5,338,662), and Steen et al. (US 2012/0183945) as applied to claims above, and further in view of Laske et al. (US 7,045,279).

Regarding claim 6 modified Thatte discloses all the claim limitations as set forth above but does not specifically disclose wherein the atrium is the right atrium of the heart.

Laske et al. discloses a device and method for perfusing a heart wherein perfusate is provided to either or both of the left atrium and the right atrium of the heart.  (See Laske Abstract Fig. 2 and Col. 1 Line55- Col. 2 Line 5 wherein perfusion fluid is provided via cannulas to either the left and/or right atrium of the heart.)

It would have been obvious to one of ordinary skill in the art at the time of invention to provide perfusion to both the right and/or left atrium of a heart as described by Laske et al. in the device of modified Thatte because doing so allows greater control over fluid flow and perfusion methods that may be carried out on a heart as would be desirable in the device of modified Thatte.  
.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thatte et al. (US 2012/0282591) in view of Melvin et al. (US (US 6,582,375), Sadri (US 5,338,662), and Steen et al. (US 2012/0183945) as applied to claims above, and further in view of Hassanein et al. (US 2006/0154358).

Regarding claim 9 modified Thatte discloses all claim limitations as set forth above as well as the device comprising a heat-exchanger for adjusting the temperature of the perfusate. (See Thatte Fig. 26 and [0248] wherein there is a heat exchanger for adjusting the temperature of the perfusate.)

Modified Thatte does not specifically disclose the use of temperature sensors in conjunction with the heat exchanger.

Hassanein et al. discloses a device for perfusing a heart wherein temperature control of a perfusion fluid is performed by providing temperature sensors and a feedback loop. (See Hassanein Abstract  and [0026])

It would have been obvious to one of ordinary skill in the art at the time of invention to provide temerpature sensors in a feedback loop with a temperature control device as described by Hassanein in .
Allowable Subject Matter
Claims 3, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 3/16/2021 have been fully considered but they are not persuasive.

Applicant argues that “Applicant thanks the Examiner for indicating that claims 3, 7, 13 and 14 would be allowable if rewritten in independent form. It is noted that claim 3 recites a controller in electronic communication with a controllably adjustable clamp and a pump configured to automatically control operation of the controllably adjustable clamp and the pump for regulating circulation of the perfusate through the heart.
Applicant has amended claim 1 to further recite that:
“the perfusion apparatus further comprises a controller in electronic communication with at least one of the controllably adjustable clamps and at least one of the pumps, said controller configured to automatically control operation of said at least one of the controllably adjustable clamps and said at least one of the pumps for regulating circulation of the perfusate through the heart.”
Applicant believes that the recited references, either individually or in combination, fail to disclose or teach the recited controller in combination with other features recited in present claim 1.”

It is noted that claim 3 recites other claim limitations which applicant has not imported into claim 1 and it was the combination of all features recited in claim 3 which the examiner finds to be allowable.  The features imported into amended claim 1 are known in the prior art and/or rendered obvious and thus the claims stand rejected as described above.  As such applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN M HURST/Primary Examiner, Art Unit 1799